 
[logo.jpg]
 
May 3, 2010
 
Dear Dr. Thomas Spector (“Employee”):
 
On behalf of the Board of Directors of Adherex Technologies, Inc. (“Adherex” or
the “Company”), I am pleased to make you an executable offer to join the Company
as its Chief Scientific Officer. The purpose of this agreement is to clarify the
terms of Employee’s employment with the Company, including Employee’s
compensation level and benefit entitlements.
 
1.    Employment and Duties.
 
A. The Company hereby agrees to employ Employee as Chief Scientific Officer
(“CSO”) as of May 3, 2010 (the “Effective Date”). In that position, Employee
will report directly to the Chief Executive Officer (“CEO”), and Employee hereby
agrees to accept such employment upon the terms and conditions hereinafter set
forth.
 
B. Employee will perform the duties inherent in Employee’s position in good
faith and in a reasonable and appropriate manner.  Employee is entitled to
continue his ongoing Spector Consulting Services and his activities as a
professional meditation teacher.  In return, the Employee agrees to keep these
activities at a reduced level, ensure that any such activities do not interfere
with or conflict with the Employee’s duties to the Company and not to accept any
major new contracts.
 
2.    Compensation.
 
A. Employee’s initial base salary will be at the rate of $150,000 per year.
Employee has agreed to this low salary with the good faith understanding that it
will be made more equitable as the Company improves its financial condition. In
addition, Employee’s base salary will be subject to adjustment by the Company's
Board of Directors on an annual basis.
 
B. Employee shall be entitled to receive an annual bonus based upon the
Company’s and Employee’s performance during the applicable year (the “Annual
Bonus”).  The Annual Bonus shall be determined and paid by the Company’s Board
of Directors by no later than the close of the first quarter of the calendar
year.
 
C. Employee’s base salary will be paid at periodic intervals in accordance with
the Company's payroll practices for salaried employees. The Company will deduct
and withhold, from the base salary and bonuses payable to Employee hereunder,
any and all applicable Federal, state and local income and employment
withholding taxes and any other amounts required to be deducted or withheld by
the Company under applicable statute or regulation.

 
 

--------------------------------------------------------------------------------

 
 
3.    Employee Stock Options.
 
A. Upon execution of this Agreement and conditioned upon the approval of
Adherex’s shareholders, as required by applicable law and regulations, and upon
satisfaction of any other regulatory requirements, Adherex will grant Employee
an option (the “Equity Grant”) to purchase  that number of Adherex common shares
that equals 5.00% of Adherex’s common shares estimated by the Company to be
outstanding (the “Company’s estimated shares outstanding”) upon completion of
the proposed rights offering announced by the Company on April 20, 2010 (the
“Rights Offering”). These options will be immediately vested and shall otherwise
be subject to the terms and conditions of Adherex’s stock option plan, as
amended.  For the avoidance of doubt, the Company’s estimated shares outstanding
shall be the same amount used in to calculate the proposed option grants to
directors’ Breen, Bussandri and Porter.
B.  At the discretion of the Company’s Board of Directors, Employee may be
granted stock option awards in addition to the Equity Grant described in 3(A).
 
4.    Expense Reimbursement. Employee will be entitled to reimbursement from the
Company for all customary, ordinary and necessary business expenses incurred by
Employee in the performance of Employee’s duties hereunder, provided Employee
furnish the Company with vouchers, receipts and other details of such expenses
within ninety(90) days after they are incurred.
 
5.    Fringe Benefits. Employee will be eligible to participate in any group
life insurance plan, group medical and/or dental insurance plan, accidental
death and dismemberment plan, short-term disability program and other employee
benefit plans, including the Section 401(k) plan and the Employee Stock Purchase
Plan, which are made available to executive officers of the Company and for
which Employee otherwise qualify.
 
6.    Vacation. Employee will accrue paid vacation benefits in accordance with
Company policy in effect for executive officers.
 
7.    Proprietary Information. Prior to the commencement of Employee’s services
as CSO, Employee will sign and deliver to the Company the standard-form
Proprietary Information and Inventions Agreement required of all key employees
of the Company.
 
8.    Termination of Employment.
 
A. Employee’s employment shall commence as of the Effective Date and shall
continue for a period of one (1) year unless terminated by either party,
provided, however that the term of this Agreement shall be extended
automatically for additional one-year periods (the “Renewal Term”).
 
B. The Company may terminate Employee’s employment under this agreement at any
time for any reason by providing Employee with at least thirty (30) days prior
written notice.  However, such notice requirement is not required if Employee’s
employment is terminated for cause as described in subparagraph 8(D) below.
 
Spector Employment Contract
Page 2 of 4


 
 

--------------------------------------------------------------------------------

 
 
C. If Employee’s employment is terminated by the Company other than for cause
pursuant to Subsection 8(B) or the Company’s breach of this employment
agreement, and such termination is not for any of the reasons set out in
Subsections 8(D), then, following such termination, Employee shall be entitled
to continue to receive the following as severance (the “Severance Benefits”):
(i) an amount equal to Employee’s Base Salary, minus any federal, state and
local payroll taxes and other withholdings legally required or properly
requested by Employee, for a period of one (1) year, payable in full within five
(5) days of termination; (ii) a pro rata share of any Annual Bonus earned by
Employee for the year in which the termination takes place, minus any federal,
state and local payroll taxes and other withholdings legally required or
properly requested by Employee; and (iii) acceleration of vesting of stock
options as a result of such termination; provided, however, Employee shall
receive no Severance Benefits under this Paragraph 8(C) unless Employee executes
and delivers to the Company, in a form acceptable to the Company and its
counsel, a general release of claims against the Company (the “Release”), which
Release is not revoked within any time period allowed for revocation under
applicable law.
 
D. The Company may at any time, upon written notice, terminate Employee’s
employment hereunder for cause as described in i and ii below. Such termination
will be effective immediately upon such notice.
 
For purposes of this agreement, Employee’s employment with the Company will be
deemed to have been involuntarily terminated for cause if Employee’s services
are terminated by the Company for one or more of the following reasons:
 

 
i.
acts of fraud or embezzlement or other intentional misconduct which adversely
affects the Company's business, or

 
ii.
misappropriation or unauthorized disclosure or use of the Company's proprietary
information.

 
E. Employee’s employment shall automatically terminate in the event of
Employee’s death on the date of his death.  However, all the “Severance
Benefits” described in Section 8(C) shall be extended to Employee's
beneficiaries for a period of 12 months.


F. Employee may terminate employment under this agreement at any time for any
reason upon thirty (30) days prior written notice to the Company. .  If the
employee terminates his employment for "good reason", the employee is entitled
to receive the “Severance Benefits” described in Section 8(C) and acceleration
of vesting of stock options as a result of such termination.  "Good reason"
means: a material decrease in the employee’s title, duties, responsibilities,
and/or compensation and benefits; a requirement to relocate to a facility or
office location that is not within twenty (20) miles of his residence as at the
date of this Agreement; the Company’s material breach of the employment
agreement; or a change in control of the development of eniluracil.


Spector Employment Contract
Page 3 of 4


 
 

--------------------------------------------------------------------------------

 
 
9. Governing Law. This agreement shall be governed by and construed according to
the laws of the State of North Carolina, without reference to the choice of law
or conflict of law provisions of such laws.
 
10. Entire Agreement. This agreement (inclusive of the Confidentiality and
Intellectual   Property Agreement incorporated herein) contains the entire
agreement and understanding by and between the Company and Employee with respect
to the terms described herein, and any representations, promises, agreements or
understandings, written or oral, not herein contained shall be of no force or
effect.  No change or modification hereof shall be valid or binding unless the
same is in writing and signed by the parties hereto.
 
Please indicate your acceptance of the foregoing provisions of this employment
agreement by signing the enclosed copy of this agreement and returning it to the
Company.
 
Very truly yours,
 
Adherex Technologies, Inc.
 
By /s/ Rostislav Raykov     
 
Title: Chief Executive Officer     
 
ACCEPTED BY AND AGREED TO
 
Signature: /s/ Thomas Spector
 
Dated: May 3, 2010
 
Spector Employment Contract
Page 4 of 4


 
 

--------------------------------------------------------------------------------

 